DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “configured to transmit diffuse solar radiation” in line 2 should be changed to “configured to transmit diffused solar radiation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Badahdah et al. (US 2014/0160784 A1) in view of in view of Chen et al. (US 2009/0032102 A1).
Regarding claim 1, Badahdah teaches an integral glass solar concentrator (para [0024]. [0044], [0053], The solar concentrating system ... System 400 (or other systems as described herein) may be produced by molding a convex surface, etc. comprising optical plastic or liquid glass directly on a light pipe surface ... a conventional light pipe by machining a lens or diffuser in a light receiving end ... the optical element may include a convex lens integrally molded with a diffuser) comprising: 
an array substrate (612) (para (0049], (0058], a combination optical element 602 includes a convex lens and a diffusing surface in a single element. The element 602 includes a convex top surface 610, and a diffusing bottom surface 612 ... A plurality of optical elements, light pipes and photovoltaic devices may be arranged in an array);
a dome (610) extending above the array substrate (para [0046], illustrated in Figure 7, a combination optical element 602 includes a convex lens and a 
a light pipe (601) (para [0050], The element 602 is affixed to a light pipe 601 using interface materials 603). 
Badahdah does not teach a cone extending below the array substrate, or a light pipe extending from an apex of the cone.
Chen teaches a solar concentrator (para [0044], The fresnel lens unit 21 or 31, depending on the type of light-processing unit 23 or 33, would be designed to concentrate the light L) comprising: a cone (24) extending below a substrate (212) (para [0036], The casing 24 may be shaped and formed from an opaque material to prevent any light L from being directed away from the light-processing unit 23, such as a conical or pyramidal shape; illustrated in Figure 4A showing the cone 24 extending below the substrate 212); and a light pipe (23) extending from an apex of the cone (24) (para [0036], [0039], The casing 24 may be shaped and formed from an opaque material to prevent any light L from being directed away from the light-processing unit 23 ... the light-processing unit 23 is an optical fiber cable positioned to receive and transmit the light L; the light processing device may be a fiber, and seen in essence as a light guide).  
It would have been obvious to a person having ordinary skill in the art to use the solar concentrator comprising a cone extending below a substrate and a light pipe extending from an apex of the cone of Chen in the concentrator of Badahdah, so that the cone and light pipe
would have extended below the array substrate, because the disclosure of Chen can minimize problems of reflection, refraction and backscattering (para [0009], a light collection device that can minimize the problems of reflection, refraction and backscattering of the input light to thereby enhance the light collection efficiency of the light collection device).

Regarding claim 3, Badahdah as modified by Chen teaches the integral glass solar concentrator of claim 1. Chen further teaches wherein the light pipe comprises a diameter smaller than a diameter of the dome (illustrated in Figure 4A, showing the light pipe element 23 being smaller than the dome 22/211). 
Regarding claim 4, Badahdah as modified by Chen teaches the integral glass solar concentrator of claim 1. Badahdah further teaches the concentrator further comprising a plurality of domes extending above the array substrate (para [0049], (0058], a combination optical element 602 includes a convex lens and a diffusing surface in a single element...A plurality of optical elements, light pipes and photovoltaic devices may be arranged in an array or other configuration for converting radiation into electrical energy). Alternatively, see also figure 3 of Badahdah that discloses a plurality of domes extending above the array substrate. 
Regarding claim 6, Badahdah as modified by Chen teaches the integral glass solar concentrator of claim 1. Badahdah further teaches wherein the array substrate is configured to transmit diffused solar radiation (para [0049], a combination optical element 602 includes a convex lens and a diffusing surface in a single element. The element 602 includes a convex top surface 610, and a diffusing bottom surface 612).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Badahdah et al. (US 2014/0160784 A1) in view of in view of Chen et al. (US 2009/0032102 A1) as applied to claim 1 above, and further in view of Mori (US 4,461,278).
Regarding claim 5, Badahdah and Chen teach the integral glass solar concentrator of claim 1. Neither Badahdah nor Chen teach a diameter of the light pipe is less than 1.0 mm. 
Mori teaches a solar concentrator (col 1, lines 6-12: apparatus for collecting
with a lens system light beams ... and transmitting these light beams through a light guide to a desired place so as to utilize the solar energy) wherein a diameter of a light pipe less than 1 mm (col 4, lines 12-23; Reference numeral 20 denotes optical fibers of 0.2 mm in diameter which are respectively" disposed in alignment with the small lenses 11). 
It would have been obvious to a person having ordinary skill in the art to use the diameter of less than 1mm of Mori in the concentrator of Chen, because the disclosure of Mori allows selection of desired light components (col 2, lines 14-19; collecting and transmitting solar energy wherein desired light components of various colors can be selectively transmitted in greater amounts).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0012934 A1 to Abu-Ageel discloses a solar concentrator (see figures 2-7) comprising an array substrate (substrate between lens 34c and waveguide 34b), a dome (lens 34c) extending above the array substrate), a cone (waveguide 34b with conical shape reads on instant claimed cone) extending below the array substrate.  Abu-Ageel does not discloses a light 
US 2015/0036976 A1 to Wintzer et al. discloses a solar concentrator (1) comprising array substrate (61), dome (2) and cone (light guide 5). Wintzer does not discloses a light pipe extending from an apex of the cone.  However, Chen discloses a light pipe (23) extending from an apex of the cone (24) (fig. 4A), and thus the claimed invention would be obvious over Wintzer in view of Chen.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721